105 F.3d 659
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda Joyce WALLS, Plaintiff-Appellantv.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee
No. 95-2148.
United States Court of Appeals, Sixth Circuit.
Jan. 8, 1997.

Before:  MERRITT, NELSON and DAUGHTREY, Circuit Judges.
PER CURIAM.


1
Plaintiff Walls appeals from an adverse decision in this Social Security disability case which has been presented to the Court on briefs after waiver of oral argument.  The Court has reviewed the administrative record and the comprehensive opinion and recommendation of Magistrate Judge Paul J. Komives, a report adopted by Judge Horace Gilmore.  We believe that the Magistrate Judge has correctly stated the law and recited correctly the facts of the case.  Essentially the case is a substantial evidence case.  For the reasons given by the Administrative Law Judge in the administrative proceeding, as described and approved by Magistrate Judge Komives, we affirm the judgment of the District Court.  We need not repeat all of the reasons given but we would point to these findings by the Administrative Law Judge which are not contested or denied in the record before us:


2
Plaintiff lives with husband and five children, one (1) child which she gave birth to.  The other four (4) were born drug addicted, three (3) of which she has adopted and one (1) is a foster child.  Children's ages range from ten years old to 2 months.  ...  The patient works in the home to care for the children which she says is more than a full time job.  [emphasis added]


3
We believe that these facts, as well as the facts comprehensively stated in the Magistrate Judge's opinion, provide substantial evidence for the decision of the Social Security Administration.


4
Accordingly, the judgment of the District Court is affirmed.